DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 21-40 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kocaturk et al (Pub. No.:  US 2017/0239450).
Regarding claim 21, Kocaturk et al disclose a wireguide, comprising: 
a first segment having a first segment first end, a first segment second end, a first segment body extending between the first segment first end and the first segment second end and having a first segment end portion extending from the first segment second end to a location on the first segment body between the first segment first end and the first segment second end, and a first segment coating disposed on the first segment end portion [see ] and figs 1-8];

a connector having a connector first end, a connector second end, and a circumferential wall defining a connector lumen extending between the connector first end and the connector second end and a connector passageway extending through the circumferential wall and in communication with the connector lumen [see 0032-0033]; 
wherein each of the first segment end portion and the second segment end portion is disposed in the connector lumen such that the connector joins the first segment and the second segment [see 0033] by disclosing the connectors can by fully tubular, such as having at least one "O" shaped cross-section that extends a full 360.degree around the adjoining segments [see 0033].

Regarding claim 22, Kocaturk et al disclose an adhesive disposed in the connector passageway [see 0007, 0010, 0018 and 0024, 0040].

Regarding claim 23, Kocaturk et al disclose wherein each of the first segment coating and the second segment coating comprises a polymeric material [see 0025]

Regarding claim 24, Kocaturk et al disclose wherein each of the first segment coating and the second segment coating comprises a polyimide [see 0024, 0031].



Regarding claim 26, Kocaturk et al disclose wherein the wireguide coating comprises a polymeric material [see 0024] by disclosing the insulation layer 8 can comprise a thermoset polymer, for example, such as a polyimide or parylene thermoset polymer [see 0024].

Regarding claim 27, Kocaturk et al disclose a marker disposed on one of the first segment and the second segment [see 0043] and wherein the marker comprises a material that is visible under MRI [see 0031] by disclosing the guidewire can include markers that provide visibility within the body during MRI. The guidewire can include any number of MRI susceptibility markers located periodically along the length of the guidewire, such as at the rods and/or at the connectors. Such markers can comprise iron-oxide or other paramagnetic compounds that provide MRI conspicuity using susceptibility-weighted imaging (i.e., "black markers"), and/or can comprise inductive ("wireless") resonators to serve as "white" markers [see 0043].

Regarding claim 28, Kocaturk et al disclose wherein the first segment second end comprises a first segment first rounded end and the second segment first end comprises a second segment first rounded end [see figs 1, 3-6].

Regarding claim 29, Kocaturk et al disclose wherein the first segment first end comprises a first segment second rounded end and the second segment second end comprises a second segment second rounded end [see figs 1, 3-6].



Regarding claim 31, Kocaturk et al disclose wherein the connector comprises Nitinol [see 0038] by disclosing the connectors 30 can comprise a metallic material, such as nitinol [see 0038].

Regarding claim 32, Kocaturk et al disclose a spacer [see fig 5] disposed between the first segment second end and the second segment first end in the connector lumen [see 0031 and fig 5].

Regarding claim 33, Kocaturk et al disclose wherein the spacer comprises a polymeric material [see 0031 and fig 5] by disclosing insulation portions 38 located between the ends 26 of the rods within the connectors 30 [see 0031 and fig 5].

Regarding claim 34, Kocaturk et al disclose wherein the first segment end portion defines a first segment step and a first segment stem extending from the first segment step to the first segment second end [see figs 4-5].
wherein the first segment coating is disposed on the first segment step and the first segment stem [see figs 4-5].

Regarding claim 35, Kocaturk et al disclose wherein the first segment body defines a first outside diameter and the first segment stem defines a second outside diameter [see figs 4-5];
wherein the first outside diameter is greater than the second outside diameter [see figs 4-5].

Regarding claim 36, Kocaturk et al disclose wherein the second segment end portion defines a second segment step and a second segment stem extending from the second segment step to the second segment first end [see figs 4-5]; 
and
wherein the second segment coating is disposed on the second segment step and the second segment stem [see figs 4-5].

Regarding claim 37, Kocaturk et al disclose wherein the second segment body defines a third outside diameter and the second segment stem defines a fourth outside diameter [see figs 4-5]; 
and
wherein the third outside diameter is greater than the fourth outside diameter [see figs 4-5].

Regarding claim 38, Kocaturk et al disclose wherein the connector passageway is disposed over one of the first segment end portion and second segment end portion [see 0005, 0032 and figs 1-2, 5] by disclosing connectors 30 can be positioned over adjoining ends of two segments 22 [see 0032].

Regarding claim 39, Kocaturk et al disclose a wireguide (segmented guidewire 20 that is suitable for use during MRI) [see 0031] comprising:
a first segment (4, 16, 22, 52, 60) having a first segment first end, a first segment second end (26) [see figs 4-5], 
a first segment body extending between the first segment first end and the first segment second end and having a first segment end portion defining a first segment step and a first segment stem [see figs 1-8],

the first segment stem extending from the first segment step to the first segment second end, the first segment body defining a first outside diameter and the first segment stem defining a second outside diameter, the first outside diameter greater than the second outside diameter [see figs 1-8];
a second segment (4, 16, 22, 52, 60) having a second segment first end (26), a second segment second end (26) [see figs 4-5];
a second segment body extending between the second segment first end and the second segment second end and having a second segment end portion defining a second segment step and a second segment stem [see figs 1-8]
a second segment coating disposed on the second segment end portion, the second segment end portion extending from the second segment first end to a location on the second segment body between the second segment first end and the second segment second end [see figs 1-8];
the second segment stem extending from the second segment step to the second segment first end, the second segment body defining a third outside diameter and the second segment stem defining a fourth outside diameter, the third outside diameter greater than the fourth outside diameter [see figs 1-8];
a connector (30) having a connector first end (32) [see figs 1-8] a connector second end (32), and a circumferential wall defining a connector lumen extending between the connector first end (32) and the connector second end (32) [see 0032 and fig 3-5];

an adhesive disposed in the connector passageway [see 0007, 0010, 0018 and 0024, 0040];
a wireguide coating disposed over each of the first segment, the second segment, and the connector [see 0024, 0031] by disclosing each segment 4 comprises an electrically conductive inner rod 6 coated with an insulation layer 8, including insulation portions 10 located between the ends of the rods 6 within the connectors 12 [see 0024-0025]; 
wherein each of the first segment end portion and the second segment end portion is disposed in the connector lumen such that the connector joins the first segment and the second segment [see 0005, 0032 and figs 1-2, 5] by disclosing connectors 30 can be positioned over adjoining ends (26) of two segments 22 [see 0032].

Regarding claim 40, Kocaturk et al disclose a wireguide (segmented guidewire 20 that is suitable for use during MRI) [see 0031] comprising:
a first segment (4, 16, 22, 52, 60) having a first segment first end, a first segment second end (26) [see figs 4-5], 
a first segment body extending between the first segment first end and the first segment second end and having a first segment end portion defining a first segment step and a first segment stem [see figs 1-8],
 	a first segment coating disposed on the first segment end portion, the first segment end portion extending from the first segment second end to a location on the first segment body between the first segment first end (26) and the first segment second end (26) [see 0024, 0031] by disclosing each 
the first segment stem extending from the first segment step to the first segment second end, the first segment body defining a first outside diameter and the first segment stem defining a second outside diameter, the first outside diameter greater than the second outside diameter [see figs 1-8];
a second segment (4, 16, 22, 52, 60) having a second segment first end (26), a second segment second end (26) [see figs 4-5];
a second segment body extending between the second segment first end and the second segment second end and having a second segment end portion defining a second segment step and a second segment stem [see figs 1-8]
a second segment coating disposed on the second segment end portion, the second segment end portion extending from the second segment first end to a location on the second segment body between the second segment first end and the second segment second end [see figs 1-8];
the second segment stem extending from the second segment step to the second segment first end, the second segment body defining a third outside diameter and the second segment stem defining a fourth outside diameter, the third outside diameter greater than the fourth outside diameter [see figs 1-8];
a connector (30) having a connector first end (32) [see figs 1-8] a connector second end (32), and a circumferential wall defining a connector lumen extending between the connector first end (32) and the connector second end (32) [see 0032 and fig 3-5];
a connector passageway extending through the circumferential wall and in communication with the connector lumen [see figs 3-5], the connector passageway disposed over one of the first segment end portion and the second segment end portion [see 0005, 0032 and figs 1-2, 5] by disclosing connectors 30 can be positioned over adjoining ends of two segments 22 [see 0032];
an adhesive disposed in the connector passageway [see 0007, 0010, 0018 and 0024, 0040];

	a marker comprising a material that is visible under MRI and disposed on one of the first segment and the second segment [see 0031, 0043] by disclosing the guidewire can include markers that provide visibility within the body during MRI. The guidewire can include any number of MRI susceptibility markers located periodically along the length of the guidewire, such as at the rods and/or at the connectors. Such markers can comprise iron-oxide or other paramagnetic compounds that provide MRI conspicuity using susceptibility-weighted imaging (i.e., "black markers"), and/or can comprise inductive ("wireless") resonators to serve as "white" markers [see 0043].
wherein each of the first segment end portion and the second segment end portion is disposed in the connector lumen such that the connector joins the first segment and the second segment [see 0005, 0032 and figs 1-2, 5] by disclosing connectors 30 can be positioned over adjoining ends (26) of two segments 22 [see 0032].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL F BRUTUS whose telephone number is (571)270-3847.  The examiner can normally be reached on Mon-Fri, 10:00 AM to 7:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOEL F BRUTUS/              Primary Examiner, Art Unit 3793